IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

IN THE MATTER OF                            )
KASHIEM THOMAS,                             )
            Petitioner,                     )
                                            )
v.                                          )      C.A. No. N21M05-097
                                            )      (Crim. ID No. 1703001172)
ROBERT MAY,                                 )
Warden, J.T.V.C.C.,                         )
                 Respondent.                )
                                            )
                                            )
                                            )


                              Submitted: July 14, 2021
                               Decided: July 26, 2021

      ORDER DENYING PETITION FOR WRIT OF HABEAS CORPUS

        This 26th day of July, 2021, upon consideration of Petitioner Kashiem

Thomas’s Petition for a Writ of Habeas Corpus, and the record in this case, the Court

finds the following:

        (1)    In February 2019, Petitioner Kashiem Thomas was before this Court

for sentencing on the charge of Murder First Degree and Possession of a Firearm

During the Commission of a Felony (“PFDCF”).1 Mr. Thomas was sentenced for

the balance of his natural life at supervision Level V for the charge of Murder First




1
     Sentencing Order, State v. Kashiem Thomas, ID. No. 1703001172 (Del. Super Ct. Feb. 8, 2019).
Degree2 and sentenced to 15 years at supervision Level V for the charge of PFDCF.3

Those sentences have an effective date of March 2, 2017.4

          (2)      In July 2021, Mr. Thomas filed the instant petition for a writ of habeas

corpus in this Court pro se. 5 Thomas contends that this Court lacks jurisdiction over

him due to his status as a “Moorish American” and should grant his petition

accordingly.6 The Court disagrees.

          (3)      In Delaware, the writ of habeas corpus provides relief on a very limited

basis. 7 Habeas corpus provides “an opportunity for one illegally confined or

incarcerated to obtain judicial review of the jurisdiction of the court ordering the

commitment.”8 Under Title 10, § 6902(1), habeas corpus relief is not available to

persons “committed or detained on a charge for treason or felony, the species




2
    Id.
3
    Id.
4
    Id.
5
    Pet. For a Writ of Habeas, State v. Kashiem Thomas, ID. No. 1703001172 (Del. Super Ct. July
14, 2019) (D.I. 119). Mr. Thomas also has a pending motion for postconviction relief filed under
this Court’s Criminal Rule 61; he has appointed counsel for that matter. See ID. No.
1703001172—D.I. 102, 104, 109-10. Mr. Thomas appears to wish to now pursue that matter pro
se also. ID. No. 1703001172—D.I. 116-17.
6
    Pet. at ¶ 2.
7
    Hall v. Carr, 692 A.2d 888, 891 (Del. 1997).
8
    Id.

                                              -2-
whereof is plainly and fully set forth in the commitment.”9 Consequently, no

prisoner whose sentence is valid on its face imposed by a court of competent

jurisdiction can obtain habeas corpus relief.10 Too, Delaware has rejected the

contention that this Court lacks jurisdiction over a criminal defendant simply

because the defendant claims to be a citizen or member of a sovereign tribe or

nation.11 It is clear that Delaware Courts have jurisdiction over criminal proceedings

against one who now identifies himself as Moorish-American for crimes he has

committed in Delaware. 12 Any contention to the contrary is legally frivolous. 13

        (4) The record reflects Mr. Thomas was tried for a homicide committed in

Delaware and was therefor found guilty of first-degree murder and a related firearms


9
     DEL. CODE ANN. tit. 10, § 6902(1).
10
   Curran v. Woolley, 104 A.2d 771, 773 (Del. 1954). See also Jones v. Anderson, 183 A.2d 177,
178-79 (Del. 1962).
11
    Matter of Petition of Stroman-Bey, 2016 WL 4491746, at *1 (Del. Aug. 25, 2016). See also
Rodriguez v. State, 2014 WL 1513282, at *1 (Del. Apr. 16, 2014) (“To the extent . . . that [inmate]
is contending that the Superior Court had no jurisdiction over him because of his alleged status as
a ‘Moorish American National Sovereign,’ we find no merit to that contention.”).
12
     Brown v. State, 2005 WL 1950213, at *1 (Del. July 19, 2005) (Inmate “offered no evidence to
support his claim of membership in a federally recognized tribe. Even if he had, such membership
would not have deprived the Superior Court of jurisdiction over the criminal proceedings against
him for crimes he committed in Delaware.”). See also Nevada v. Hicks, 533 U.S. 353, 362 (2001)
(“It is also well established in our precedent that States have criminal jurisdiction over reservation
Indians for crimes committed . . . off the reservation.”).
13
    See State v. Owens, 2010 WL 5313506, at *5 (Del. Super. Ct. Nov. 8, 2010) (“Any contention
that the Superior Court lacked jurisdiction over criminal proceedings against a defendant, in even
a federally recognized tribe, for crimes committed in Delaware is legally frivolous.”) (citing
Brown, 2005 WL 1950213).

                                                 -3-
offense. 14 Accordingly, this Court has jurisdiction over Mr. Thomas for the crimes

he committed in this State. As there is no basis in law to support the contention that

this Court lacks jurisdiction over Mr. Thomas, he is not entitled to habeas corpus

relief. 15

        IT IS ORDERED that Kashiem Thomas’s Petition for a Writ of Habeas

Corpus is DENIED.


                                             Paul R. Wallace, Judge
Original to Prothonotary

cc: Kashiem Thomas, pro se




14
    Verdict Sheet, State v. Kashiem Thomas, ID. No. 1703001172 (Del. Super Ct. May 1, 2018)
(D.I. 62-63).
15
    See, e.g., Irvin v. State, 2007 WL 1509625, at *1 (Del. May 24, 2007) (petitioner was not
entitled to a writ of habeas corpus because there was no evidence that the Superior Court lacked
jurisdiction to sentence him). See DEL. CODE ANN. tit. 10, § 6902(1) (providing that habeas corpus
relief is not available to those who are “committed or detained on a charge of treason or felony,
the species whereof is plainly and fully set forth in the commitment”).
                                               -4-